        4:19-cv-04210-SLD-JEH # 4      Page 1 of 2                                        E-FILED
                                                           Monday, 21 October, 2019 10:54:29 AM
                                                                    Clerk, U.S. District Court, ILCD

                                 IN THE
                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                          ROCK ISLAND DIVISION

DEERE & COMPANY,
    Plaintiff,

v.                                              Case No. 4:19-cv-04210-SLD-JEH

XAPT CORPORATION,
    Defendant.


                                        Order
       The Plaintiff’s Complaint (Doc. 1) asserts diversity of citizenship as the basis
of the Court’s subject matter jurisdiction. The allegations of the Complaint do not
sufficiently support that assertion.
       The Complaint alleges the following information about the parties. Plaintiff
Deere & Company is a Delaware corporation with its headquarters in Moline,
Illinois.   Defendant XAPT Corporation is a Florida corporation with its
headquarters in Miami, Florida.
       The Seventh Circuit Court of Appeals has explained that “what matters for
the citizenship of a corporation is its state of incorporation and its principal place
of business, not its ‘headquarters.’” Dalton v. Teva North America, 891 F.3d 687, 690
(7th Cir. 2018); see also 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be
a citizen of every State and foreign state by which it has been incorporated and of
the State or foreign state where it has its principal place of business . . . .”). The
current allegations of citizenship as to the corporation parties are insufficient.
       The Court may grant leave to amend defective allegations of subject matter
jurisdiction pursuant to 28 U.S.C. § 1653. See also Leaf v. Supreme Court of State of


                                           1
       4:19-cv-04210-SLD-JEH # 4       Page 2 of 2



Wis., 979 F.2d 589, 595 (7th Cir. 1992) (“[L]eave to amend defective allegations of
subject matter jurisdiction should be freely given”). Accordingly, the Plaintiff is
directed to file an amended complaint within 14 days of this date that adequately
alleges the factual basis for this Court’s jurisdiction.
                                                                    It is so ordered.
                            Entered on October 21, 2019.

                               s/Jonathan E. Hawley
                             U.S. MAGISTRATE JUDGE




                                           2
